Case: 13-10916     Date Filed: 02/20/2014   Page: 1 of 4


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-10916
                             Non-Argument Calendar
                           ________________________

                       D. C. Docket No. 1:12-cv-00128-AT

THE AMERICAN MEDICAL ASSOCIATION,
MEDICAL ASSOCIATION OF GEORGIA,
TENNESSEE MEDICAL ASSOCIATION,
FLORIDA MEDICAL ASSOCIATION,
NORTH CAROLINA MEDICAL SOCIETY,
MEDICAL SOCIETY OF NEW JERSEY,
MEDICAL SOCIETY OF THE STATE OF NEW YORK,
CONNECTICUT STATE MEDICAL SOCIETY,
TEXAS MEDICAL ASSOCIATION,
CALIFORNIA MEDICAL ASSOCIATION,
WASHINGTON STATE MEDICAL SOCIETY,
EL PASO COUNTY MEDICAL SOCIETY,
DR. CARMEN KAVALI, M.D.,
BRIAN MULLINS,
individually and on behalf of all others similarly situated,

                                                    Plaintiffs-Appellants,

                                       versus

CONNECTICUT GENERAL LIFE INSURANCE COMPANY,
CIGNA CORPORATION,
CIGNA HEALTH CORPORATION,

                                                    Defendants-Appellees.
              Case: 13-10916    Date Filed: 02/20/2014   Page: 2 of 4


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (February 20, 2014)


Before WILSON, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:

      The American Medical Association, along with 11 other medical associations

and societies, Dr. Carmen Kavali, and Brian Mullins (collectively, Appellants),

appeal the district court’s order dismissing their complaint. The class action

complaint against Connecticut General Life Insurance Co., CIGNA Corporation,

and CIGNA Health Corporation (collectively, CIGNA), alleged violations of the

Employment Retirement Income Security Act of 1974 (ERISA) arising from

improper reimbursement payments for out-of-network healthcare services.

      CIGNA was a defendant in In re Managed Care Litigation, consolidated in

MDL-1334 before the Honorable Federico Moreno in the United States District

Court for the Southern District of Florida. The Managed Care Litigation action

involved a suit against a number of healthcare companies, including CIGNA,

alleging the companies had overbilled their customers for treatment. CIGNA

eventually reached settlements with a group of physician providers and a group of

                                         2
               Case: 13-10916    Date Filed: 02/20/2014   Page: 3 of 4


non-physician providers. The Southern District of Florida approved each of these

settlements, which enjoined the providers from filing suit against the defendants in

any jurisdiction based on “Released Claims,” as defined in the settlement

agreements.

      On January 12, 2012, Appellants filed the complaint at issue in this appeal.

On January 10, 2013, in the In re Managed Care Litigation action, Judge Moreno

granted CIGNA’s motion to enjoin Appellants’ ERISA claims filed in the instant

action. Judge Moreno found that even plaintiffs like the American Medical

Association, who were not signatories to the settlement agreements, were

“Releasing Parties” because they were asserting claims on behalf of CIGNA

settlement class members. Judge Moreno concluded that Appellants’ ERISA

claims were within the definition of “Released Claims” in the settlement agreements

and directed Appellants to withdraw their claims in the instant matter within 20 days

of his order. Judge Moreno warned that failure to comply would result in a finding

of contempt against Appellants, but he did not make a finding of contempt or impose

sanctions at that time.

      On February 4, 2013, the district court dismissed Appellants’ complaint based

on Judge Moreno’s January 10, 2013 order. The district court stated, “[i]n the




                                         3
              Case: 13-10916     Date Filed: 02/20/2014    Page: 4 of 4


absence of reversal upon appeal or rehearing, this Court must respect Judge

Moreno’s injunction and judicial determination that Plaintiffs’ claims are barred.”

      On appeal, Appellants claim the district court’s dismissal of their complaint

constituted legal error because Appellants cannot appeal Judge Moreno’s injunction

until Judge Moreno enters a finding of contempt and sanctions. And, according to

Appellants, the district court’s dismissal has circumvented their ability to have a

finding of contempt and sanctions entered against them before Judge Moreno.

However, it was within the district court’s discretion to dismiss a complaint filed in

violation of a sister court’s injunction and order. See, e.g., Martin-Trigona v. Shaw,

986 F.2d 1384, 1387-88 (11th Cir. 1993) (affirming the district court’s dismissal of a

suit based on deference to a sister court’s injunction). We affirm the district court’s

dismissal of Appellants’ complaint.

      AFFIRMED.




                                          4